Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-13 and 21-24 of copending Application No. 16/116,457 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9, 11-13 and 21-24 of the ‘457 application are substantially similar to claims 1-11 and 17-20 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
s 12-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 and 25 of copending Application No. 16/116,457 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 18-20 and 25 of the ‘457 application are substantially similar to claims 12-16 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 11is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "more than one of the float" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,575,104 to Wilding in view of U.S. Patent No. 7,621,069 to Holtskampf.
Referring to claim 1, Wilding discloses a strike indicator for use with a fishing line comprising, a float having a plurality of interconnected sealed air enclosures – at 41,43, radially arranged about a central aperture – at 47 – see figures 6-7, and a shaft assembly – at 61,63 comprising a shaft – at 61, having a base – at 63, the shaft being sized and shaped to extend through the central aperture – see figures 6-7, the base – at 63, being located at a first end of the shaft – see figures 6-7, and being sized and shaped to prevent the base from passing through the central aperture – see figures 6-7. Wilding does not disclose a fastener and the fastener being securable to the shaft at a plurality of longitudinal positions. Holtskampf does disclose a shaft – at 15, having a fastener – at 21, and the fastener being securable to the shaft – at 15, at a plurality of longitudinal positions – see via the threaded attachment between 15 and 21 as seen in figures 1-2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Wilding and add the shaft with fastener as disclosed by Holtskampf, so as to yield the predictable result of removably securing the shaft to the device as desired. It is recommended to amend “through through” in line 5 of claim 1 to - -through- -.

	Referring to claim 3, Wilding as modified by Holtskampf further discloses the plurality of sealed air enclosures includes a first sealed air enclosure – at 41,43, a second sealed air enclosure – at the other of 41,43, being arranged about the center of the float as seen in figures 6-7 of Wilding. Wilding as modified by Holtskampf a third sealed air enclosure, the first, second, and third sealed air enclosures being arranged in a triangular shape about the center of the float. However, it would have been obvious to one of ordinary skill in the art to take the device of Wilding as modified by Holtskampf and duplicate parts to include an additional third sealed air enclosure so as to have three enclosures in a triangle configuration as claimed, so as to yield the predictable result of making the device more buoyant and more stable during use.
	Referring to claim 4, Wilding as modified by Holtskampf further discloses the central aperture – at 47, is formed in a support panel – at 45,65, that interconnects the first and second air enclosures – at 41,43 – see figures 6-7 of Wilding, and the central aperture – at 47, defines a plurality of aperture flaps – at 45,65 on either side of 47, in the support panel that extend toward the center of the float – see at 45,65 in figures 6-7 of Wilding. Wilding as modified by Holtskampf does not disclose a third sealed air enclosure. However, it would have been obvious 
	Referring to claim 5, Wilding as modified by Holtskampf further discloses the plurality of aperture flaps are sized and shaped to abut the shaft of the shaft assembly – see at 45 in relation to 61 in figures 6-7 of Wilding.
	Referring to claim 6, Wilding as modified by Holtskampf does not disclose the plurality of aperture flaps define a Y-shape to the aperture. However, it would have been obvious to one of ordinary skill in the art to take the device of Wilding as modified by Holtskampf and add the aperture flaps forming any desired shape including the claimed Y-shape, so as to yield the predictable result of making the device more stable during use.
	Referring to claim 7, Wilding as modified by Holtskampf does not disclose the outer membrane of each of the plurality of sealed air enclosures has a thickness that is less than or equal to 0.2 mm. However, it would have been obvious to one of ordinary skill in the art to take the device of Wilding as modified by Holtskampf and make the outer membrane any suitable thickness including the claimed less than or equal to 0.2mm as claimed, so as to yield the predictable result of making the device both flexible and durable for repeated use.
Referring to claim 8, Wilding as modified by Holtskampf does not disclose the material of the outer membrane has a Young’s Modulus between 100 MPa and 800 MPa. However, it would have been obvious to one of ordinary skill in the art to take the device of Wilding as modified by Holtskampf and make the outer membrane of any suitable material including a 
Referring to claim 9, Wilding as modified by Holtskampf further discloses the shaft of the shaft assembly includes a notch – at 46, formed therein that extends into the shaft from a lateral end of the shaft – see figures 4-5 of Holtskampf, and defines a prong in the shaft – see at 48 and proximate 48 in figures 4-5 of Holtskampf. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Wilding and replace line attachment shaft – at 61,63 with another functionally equivalent line attachment shaft such as the threaded shaft with notch as disclosed by Holtskampf, so as to yield the predictable result of better attaching and securing the fishing line to the device as desired.
Referring to claim 10, Wilding as modified by Holtskampf further discloses the notch of the shaft has a shape selected from the group consisting of a V-shape and an L-shape – see L-shape at 46 in figures 4-5 of Holtskampf. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Wilding and replace line attachment shaft – at 61,63 with another functionally equivalent line attachment shaft such as the threaded shaft with notch as disclosed by Holtskampf, so as to yield the predictable result of better attaching and securing the fishing line to the device as desired.
Referring to claim 11, Wilding as modified by Holtskampf further discloses the shaft – at 61, of the shaft assembly is sized and shaped to have more than one of the float – at 41,43, positioned thereon between the base – at 63, and the other end of the shaft – at the other end of 61 – see figures 6-7 of Wilding. Wilding as modified by Holtskampf further discloses the fastener – at 21 as seen in figures 1-2 of Holtskampf. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Wilding and add the shaft with fastener as .
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilding.
Referring to claim 17, Wilding discloses a strike indicator for use with a fishing line comprising, a float having a plurality of interconnected sealed air enclosures – at 41,43, radially arranged about a central aperture – at 47 – see figures 6-7, each of the plurality of sealed air enclosures including an outer membrane having a thickness – see outer surface of 41,43 in figures 6-7, and a shaft assembly – at 61,63, adapted to extend through the central aperture of the float – at 47 – see figures 6-7. Wilding does not disclose the outer membrane having a thickness that is less than or equal to 0.2 mm. However, it would have been obvious to one of ordinary skill in the art to take the device of Wilding and make the outer membrane any suitable thickness including the claimed less than or equal to 0.2mm as claimed, so as to yield the predictable result of making the device both flexible and durable for repeated use.
Referring to claim 18, Wilding further discloses the float has a vertical height and a float radius, with the flat radius being greater than the vertical height – see at 41,43 in figures 6-7 of Wilding. Wilding does not disclose the ratio of the float radius to the vertical height is between 2:1 and 8:1. However, it would have been obvious to one of ordinary skill in the art to take the device of Wilding and add the ratio of the float radius to the vertical height being between 2:1 and 8:1 as claimed, so as to yield the predictable result of allowing for the device to be more stable when in use.
Referring to claim 19, Wilding does not disclose the material of the outer membrane has a Young’s Modulus between 100 MPa and 800 MPa. However, it would have been obvious to one of ordinary skill in the art to take the device of Wilding and make the outer membrane of any 
Referring to claim 20, Wilding does not disclose the outer membrane is made from low density polyethylene. However, it would have been obvious to one of ordinary skill in the art to take the device of Wilding and make the outer membrane out of any suitable material including the claimed low density polyethylene, so as to yield the predictable result of making the device both flexible and durable.

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to fishing floats/bobbers in general:
	U.S. Pat. No. 3,087,275 to Svoboda – shows fishing float
	U.S. Pat. No. 3,107,451 to Sitzler et al. – shows fishing float
	U.S. Pat. No. 5,921,013 to Kaczynski – shows fishing float

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643